Title: From Thomas Jefferson to Sampson Mathews and John Bowyer, 31 January 1781
From: Jefferson, Thomas
To: Mathews, Sampson,Bowyer, John



Sir
Richd. Janury. 31st. 1781

Every tent and all the tentstuff owned by the State were delivered during the last Invasion, 230 in the whole. Of these 75 were sent to the Southward, the remaining 155 are still somewhere. I have given orders to find in whose possession they are, and as soon as it is known I will inform Baron Steuben and communicate to him your want, which I make no doubt he will order to be first supplied; as it seems that those who being nearest the enemy’s lines must frequently shift their quarters, should have what tents there are, those at a greater distance having it their power to build and remain in their Huts. The application for ammunition must be to the Officer commanding where the main body lies. This is at present Genl. Mulenburg. We can only furnish ammunition to the Commanding Officer, and he orders the distribution. After secreting every store public and private, no tools can be got for you except a few files. The tools in our public Shops were mostly destroyed.
If you can procure tent-stuff by impressing it will be approved. You will give certificates to the owners and return me a list of the certificates. I will use my endeavours to prevail on Dr. Foushee or some other Surgeon to attend your Corps.

T.J.

